DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 and 20, in the reply filed on September 20, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the recitation “degeneration transformer circuitry coupled to the amplifier” at lines 7-8 renders the claim indefinite, because it is not clear what is the function of “degeneration transformer circuitry”, and what is called “degeneration transformer circuitry”.
As to claim 20, it is rejected for similar reasons with respect to claim 1 as set forth above.  In addition, the recitation “degeneration transformer circuitry coupled to the at least one amplifier and having a first set of switches” renders the claim indefinite, because it is not clear as to what are functions of the first set of switches with respect to remaining components in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,159,191. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, claim 1 of U.S. Patent No. 11,159,191 discloses all the claimed limitations.
As to claim 2, claim 8 of U.S. Patent No. 11,159,191 discloses all the claimed limitations.
As to claim 3, claim 1 of U.S. Patent No. 11,159,191 discloses all the claimed limitations.
As to claim 4, claim 1 of U.S. Patent No. 11,159,191 discloses all the claimed limitations.
As to claim 5, claim 2 of U.S. Patent No. 11,159,191 discloses all the claimed limitations.
As to claim 6, claim 3 of U.S. Patent No. 11,159,191 discloses all the claimed limitations.
As to claim 7, claim 4 of U.S. Patent No. 11,159,191 discloses all the claimed limitations.
As to claim 8, claim 5 of U.S. Patent No. 11,159,191 discloses all the claimed limitations.
As to claim 9, claim 6 of U.S. Patent No. 11,159,191 discloses all the claimed limitations.
As to claim 10, claim 7 of U.S. Patent No. 11,159,191 discloses all the claimed limitations.
As to claim 11, claim 8 of U.S. Patent No. 11,159,191 discloses all the claimed limitations.
As to claim 12, claim 9 of U.S. Patent No. 11,159,191 discloses all the claimed limitations.
As to claim 13, claim 10 of U.S. Patent No. 11,159,191 discloses all the claimed limitations.
As to claim 14, claim 11 of U.S. Patent No. 11,159,191 discloses all the claimed limitations.
As to claim 15, claim 12 of U.S. Patent No. 11,159,191 discloses all the claimed limitations.
As to claim 16, claim 13 of U.S. Patent No. 11,159,191 discloses all the claimed limitations.
As to claim 17, claim 14 of U.S. Patent No. 11,159,191 discloses all the claimed limitations.
As to claim 20, claim 19 of U.S. Patent No. 11,159,191 discloses all the claimed limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 10, 12-13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Youssef (US 2015/0341007) in view of Noori (US 10,110,166).
As to claim 1, Youssef discloses wireless communications circuitry (see at least figure 4) comprising: an input port 401 configured to receive radio-frequency signals from an antenna 348 (see figure 3); an amplifier LNA 402, 404 having an input coupled to the input port 401; degeneration transformer circuitry 470 (see paragraph [0044]) coupled to the amplifier 402, 404; and an input impedance compensation circuit 403 coupled to the input port 401.
Youssef fails to disclose the input impedance compensation circuit 403 having a set of switches configured to couple and decouple at least a portion of the impedance compensation circuit.  Noori discloses a wireless communication circuit (see at least figure 3) comprising an LNA 300, an input impedance compensation circuit 302, 304, 306 having a set of switches 308, 310, 312 configured to couple and decouple at least a portion of the impedance compensation circuit (see column 7 lines 28-59).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Noori to Youssef, in order to compensate for the difference between the input impedance in each of the different operating modes of the LNA 300 (as suggested by Noori at column 7 lines 50-59).
	As to claim 2, Youssef discloses an additional amplifier 402 having an input coupled to the input port 401 and a source terminal coupled to the degeneration transformer circuitry 470.
	As to claim 10, Youssef discloses the amplifier comprises: at least two n-type transistors M1, M2 coupled in parallel (see figure 4); but fails to disclose the other two parallel transistors M3, M4 are p-type transistors.  Youssef, however, does suggest that p-type transistors can also be used in figure 4 (see paragraph [0069]). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Youssef as claimed, in order to increase the dynamic range of the LNA.
	As to claim 12, the combination of Youssef and Noori discloses the input impedance compensation circuit comprises a series capacitor (see Noori, figure 3 which shows a series capacitor coupled to a gate of transistor 210, and capacitor 302) interposed between the input port (RF Input) and the input impedance compensation circuit.
	As to claim 13, the combination of Youssef and Noori discloses the input impedance compensation circuit comprises a shunt resistor (see Noori, figure 3 which shows a resistor coupled between capacitor 302 and ground) coupled to the input port.
	As to claim 17, the combination of Youssef and Noori discloses the input impedance compensation circuit comprises: a first capacitive component 302 (see Noori, figure 3) coupled to the input port (RF Input); and a second capacitive component 304 coupled in parallel with the first capacitive component 302, the second capacitive component being activated and deactivate to adjust a gain of the amplifier.
Claims 3-4, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Youssef (US 2015/0341007) in view of Noori (US 10,110,166) as applied to claims 1-2 above, and further in view of Lee (US 2018/0175797).
As to claim 3, Youssef does disclose the degeneration transformer circuitry 470 comprises a switch 436 (see figure 4) configured to couple and decouple at least a portion of the degeneration transformer circuitry 470.  Youssef fails to disclose the degeneration transformer circuitry 470 comprises an additional set of switches configured to couple and decouple at least a portion of the degeneration transformer circuitry.  Lee discloses a degeneration circuitry 830 (see figure 8A) comprises an additional set of switches M1, M2 configured to couple and decouple at least a portion of the degeneration circuitry 830 (see paragraph [0087]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Lee to Youssef, in order to provide increase performance and improve linearity of the amplifier (as suggested by Lee at paragraphs [0087], [0088]).
As to claim 4, it is rejected for similar reasons with respect to claim 3 as set forth above.
As to claim 20, it is rejected for similar reasons with respect to claim 3 as set forth above. Youssef further discloses a transceiver 320 (see paragraph [0029]) configured to generate baseband signals based on the radio-frequency signals (see paragraph [0035]); one or more processors 310 configured to receive the baseband signals (see paragraph [0035]); and wireless communications circuitry (330, 350) configured to receive, at an input, the radio-frequency signals from the antenna and to output corresponding amplified signals to the transceiver 320.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Youssef (US 2015/0341859), Chang (US 2021/0083636), Wu (US 2016/0065264), Ayranci (US 2018/0019710), Wang (US 2016/0336983), Sanner (US 2019/0245497) disclose wireless communication circuitry comprising LNA, input impedance compensation circuit, and degeneration circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646